DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/03/2021 has been entered.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gubela (US 3,656,576) in view of Kuroda (US 5,709,053).
With respect to claims 22 and 23, Gubela teaches a sound barrier panel comprising a first wall (Fig.3, Item 21), with a plurality of circular through apertures (Fig.3, Items 23 – 26) being substantially uniformly defined in the first wall, a non-apertured second wall (Figs.3 and 4, Item 27); a crown (Fig.3, Item 29) connecting the first wall to the second wall, a base (Fig.3, Item 30) connecting the first wall to the second wall, a panel interior defined by a spacing between an interior surface of the first wall, the second wall, the crown, and the base (Fig.3); a sound absorbing material (Fig.3, Item 34) disposed in the panel interior; the second wall being contoured (Fig.4, Items 27 and 28) such that at least one continuous gap is formed between an inner surface of the second wall and the sound absorbing material; and the second wall 
 However, Gubela fails to particularly disclose the first wall being substantially planar, and wherein the first wall, the second wall, the crown, and the base are formed of pultruded fiberglass, are of unitary construction, having predetermined dimensions, and a distance between a location on the outer surface of the first wall at any given height and a location on the outer surface of the second wall at a same given height is substantially constant along a full length of the panel, with the exception of locations that coincide with the apertures.
On the other hand, Kuroda teaches a sound barrier panel comprising a substantially planar first wall (Fig.1, Item 4), with a plurality of apertures (Fig.2, Items 12) defined in the first wall; a non-apertured second wall (Figs. 1 and 3, Item 6); a sound absorbing material (Fig. 1, Item 15) disposed in a panel interior, and wherein a first side of the sound absorbing material (Fig.1, Item 15) is substantially entirely adjacent to the first wall (Fig.1, Item 4); and the second wall being contoured (Fig. 1, Item 14) such that at least one continuous gap is formed between an inner surface of 
The Examiner considers that it would have been an obvious matter of design choice to provide the panel with a particular length and cross sectional thickness because it would provide the panel with a predetermined combination of weight and structural integrity as necessitated by the specific requirements of the particular application; additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Furthermore,  it would have been an obvious matter of design choice to make the first wall, the second wall, the crown, and the base from a pultruded material because it would provide adequate physical properties that would comply with predetermined design constraints as necessitated by the specific requirements of the particular application; furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore, it would have been an obvious matter of design choice to make the sound barrier panel from a unitary construction because it could improve the physical stability of the panel; and because it has been held that forming in one piece an 
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Kuroda configuration with the Gubela design because it would facilitate the production of the wall and would provide an economical advantage because of its simpler configuration.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new ground of rejection. The Examiner considers that the obvious combination of the patents to Gubela and Kuroda teach the limitations described in the claims previously discussed throughout the prosecution of the current application and agreed by the Patent Trial and Appeal Board.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          June 17, 2021